Case 2:15-cv-07425-RGK-PLA Document 463 Filed 06/15/21 Page lofi Page ID #:12195

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:15-CV-07425-RGK-PLA Date June 15, 2021

 

 

Title Securities and Exchange Commission v. Steve Chen

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause Why Payment of Fees Should Not be
Reduced

Over the past two quarters, the amount in gross receipts recovered by the Receiver for the
receivership estate has diminished such that the amount in fees requested has outpaced the amount
recovered by a substantial margin. The Court orders Receiver Thomas Seaman and Allen Matkins Leck
Gamble Mallory & Natsis LLP to show cause in writing why the fees requested in the Applications filed
at DE 460 and DE 461 should not be reduced. The responses shall address only the work performed
during the time period between June 30, 2020 and December 31, 2020. Additionally, the responses shall
be filed no later than June 23, 2021, and limited to ten (10) pages each.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
